Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 14-15 are allowable. The restriction requirement among Groups I-II and Species A-G is withdrawn, as set forth in the Office action mailed on 6/11/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/11/21 is withdrawn.  Claims 5, 12-13 and 16-17, directed to nonelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-7 and 9-18 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claims 1 and 14-16 of the instant invention comprising inter alia a laryngoscope comprising a handle and a blade, wherein the handle has a body with a proximal end and a distal end and having a length between the proximal end and the distal end, wherein the blade is curved for lifting the epiglottis and gaining access to a subject’s airway and sized to fit with the contour of a human larynx and wherein the blade has a distal end, a proximal end, a front surface, a back surface, a left flanking surface and a right flanking surface, and wherein the handle is attached at its distal end to the proximal end of the blade at an angle, and wherein the laryngoscope comprises an endotracheal tube (ETT) channel having a passageway encircled by a wall in the body of at least a portion of the handle length, wherein the ETT channel has a proximal end opening located at or near the proximal end of the handle and wherein the ETT channel has a distal end opening, and wherein the laryngoscope further comprises a suction/camera channel having a dual function of performing suction while also housing a camera, the suction/camera channel being formed as a passageway in the body of the laryngoscope, wherein the suction/camera channel has a proximal end opening located at or near the proximal end of the handle and wherein the suction/camera channel has a distal end opening located at or near the distal end of the blade and wherein the suction/camera channel has a diameter compatible for positioning a camera in the suction/camera channel; and wherein the laryngoscope further comprises a connector integrally formed to extend as a part of the body of the handle, the connector comprising a lumen enclosed by a wall attached to the body of the handle, the lumen opening into the suction/camera channel, wherein the connector is a port for connecting the suction/camera channel to an oxygen, suction and/or vacuum source.
Applicant’s arguments, filed 6/27/22, with respect to with respect to the rejections made in view of Augustine and Molnar have been fully considered and are persuasive.  Specifically, the prior art of record fails to disclose a laryngoscope comprising a suction/camera channel having a dual function of performing suction while also housing a camera and wherein a connector which connects to a suction source is integrally formed to extend as a part of the body of the handle.  Augustine (US 5203320) discloses a laryngoscope with a camera and suction channel, however each components is constructed within separate channels and the connector for the suction channel is not integrally formed with handle of the device, as recited in the instant invention.   Likewise, Galloway et al. (US 2020/0170498) disclose a laryngoscope with a camera and suction channel, but the components are also in separate channels of the  laryngoscope.  Any combination of the prior art to provide a laryngoscope with a dual functioning channel and integral components as claimed in the instant invention, would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
7/6/2022